                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:20-CV-29-BO


AMOS N. JONES ,                               )
                       Plaintiff,             )
V.                                            )                          ORDER
                                              )
CAMPBELL UNIVERSITY, et al.,                  )
              Defendants.                     )



       This cause comes before the Court on an order and memorandum and recommendation of

United States Magistrate Judge Robert B. Jones, Jr. Since entry of the memorandum and

recommendation (M&R) , several other motions have been filed. For the reasons that follow, the

memorandum and recommendation of Magistrate Judge Jones is adopted in part, the order of

Magistrate Judge Jones is affirmed, and this matter is dismissed without prejudice.

                                         BACKGROUND

       Plaintiff is a former professor of law at Campbell University Law School. He filed this

lawsuit on December 12, 2017, in the Superior Court for the District of Columbia alleging, among

other things, that he was discriminated against on the basis of his race when he was not granted

tenure, and further that he was discharged from his employment in retali ation for filing a charge

of discrimination with the Equal Employment Opportunity Commission. See, generally, [DE 14;

36]. The superior court action was removed to the United States District Court for the District of

Columbia and the claims against Campbell University and the Campbell Law School defendants

were ultimately transferred to this Court. [DE 45 ; 48]. The District Court for the District of

Co lumbia also imposed a $2,500 sanction against plaintiff's counsel under Fed. R. Civ. P. 11 for

his arguments made in support of that court 's j urisdiction. [DE 45].




         Case 5:20-cv-00029-BO Document 186 Filed 07/20/21 Page 1 of 9
       Following its transfer to this Court, discovery disputes arose, some of which were

adjudicated by Magistrate Judge Jones, some of which were adjudicated by the undersigned, and

some of which remain pending. On September 30, 2020, plaintiff filed a motion to dismiss his case

without prejudice due to health concerns, including his exposure to and symptoms consistent with

COVID-19. [DE 118]. Plaintiff stated that he intended to reinstitute the suit as soon as possible

"when he is physically healthy and fit again ." Id. Defendants immediately notified the Court that

they intended to respond to the motion to dismiss and filed their response in opposition shortly

thereafter. [DE 124]. At bottom, defendants opposed dismissal of the action, asked that plaintiffs

claims be dismissed with prejudice, and further requested that, should dismissal without prejudice

be allowed, certain conditions be imposed on plaintiff should he refile his complaint. Id.

       Defendants then filed their own motion to dismiss plaintiff's complaint with prejudice, or

in the alternative compel plaintiff's deposition and independent medical examination. [DE 134].

Approximately two weeks later, plaintiff moved to convert his motion to dismiss to a motion to

stay. [DE 140]. Plaintiff informed the Court that he had identified the cause of some of his health

concerns and was to receive surgical treatment; plaintiff asked that instead of dismissing the case

without prejudice the Court stay the case for a period of six months to allow for plaintiff's recovery.

[DE 140]. On December 3, 2020, the Court granted the motion to convert the motion to dismiss to

a motion to stay, granted the motion to stay, and stayed the case for a period of 120 days.

       Well-prior to the actual expiration of the stay, plaintiff moved to extend the stay. [DE 145].

The Court denied that request and referred all pending motions in this matter to Magistrate Judge

Jones for ruling or entry of a memorandum and recommendation as appropriate. [DE 155]. The

next day, plaintiff filed a notice of voluntary dismissal pursuant to Rule 41(a)(l )(A)(i). [DE 156].

Plaintiff states that "This Notice Dismisses this Action Immediately." Id. Plaintiff argues that,



                                                  2

         Case 5:20-cv-00029-BO Document 186 Filed 07/20/21 Page 2 of 9
although defendants have answered the complaint, no motion for summary judgment has been

filed and thus he could dismiss his pleading absent a court order or a stipulation by defendants. Id.

Plaintiff also argues that his prior Rule 41 (a) motion has been pending since it was filed on

September 30, 2020, and that he has renewed his request for ruling in his brief filed at [DE 153].

Plaintiff has also moved to allow each of his current attorneys to withdraw. [DE 162].

       Magistrate Judge Jones entered his order and M&R on May 14, 2021. [DE 163].

Defendants then moved for Rule 11 sanctions against plaintiff and plaintiff moved to disqualify

defense counsel. [DE 165; 172] . On July 15, 2021, plaintiff moved for Rule 26(g) sanctions against

defendants .

                                           DISCUSSION

       A district court is required to review de nova those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S. 140, 149- 50 (1985). " [I]n the absence of a timely filed objection, a district court need

not conduct de nova review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted). The district court

is only required to make a de nova determination of those specific findings to which the plaintiff

has actually objected. Se e Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983).

       The M&R recommends granting defendants' motion to dismiss [DE 134] and dismissal of

plaintiffs complaint with prejudice as a sanction for failing to appear for his deposition despite

being served with proper notice. The M&R further recommends denial of the remainder of the

pending motions as moot. Plaintiff objects to dismissal of his complaint with prejudice. Magistrate

Judge Jones also awarded defendants their fees and costs associated with the deposition. This



                                                  3
          Case 5:20-cv-00029-BO Document 186 Filed 07/20/21 Page 3 of 9
award was well-within the authority of the magistrate judge pursuant to 28 U.S .C. § 636 and Local

Civil Rule 72.3. Accordingly, to the extent plaintiff objects to the award of fees and costs, the

Court construes such an objection as an appeal seeking review of the magistrate judge's order. See

Local Civil Rule 72.4.

        A.       Dismissal plaintiffs claims.

        The most specific objections raised by plaintiff to the recommendation that his complaint

be dismissed with prejudice concern the facts and circumstances which surround plaintiffs failure

to appear for his deposition on November 10, 2020. Plaintiff argues that the deposition was

scheduled without consulting with or obtaining an agreement from plaintiff and that plaintiff had

a conflict with the deposition date because he had been ordered by a judge to attend a conference

in Washington that had been previously scheduled.

        Defendants ' motion to dismiss includes as an exhibit a letter and amended notice of

deposition of plaintiff on November 10, 2020. [DE 134-1]. The letter indicates that defendants are

open to agreeing to the alternate dates of November 11 or November 12 if those dates work better

for plaintiff. Id. The letter further states that if plaintiff was still too ill to attend the deposition on

November 10 to please alert defense counsel as soon as possible but not later than October 30,

2020 . !d.

        Plaintiff does not contend that he did not receive notice of the November 10, 2020,

deposition. Nor does he contend that he attempted to contact defense counsel to alert them of a

conflict and was unable to do so. Plaintiff has not identified in his objection to the M&R any

exhibit which would support a finding that defendants were aware of his scheduli ng conflict. And ,

finall y, the record does not reflect the filing of a motion for protective order to prevent plaintiff

from having to attend the November 10, 2020, deposition .



                                                     4
             Case 5:20-cv-00029-BO Document 186 Filed 07/20/21 Page 4 of 9
       Plaintiff points to an apparent "agreed-nonparticipation in discovery dated August 17,

2020" provided at Exhibit A,Part 1. This exhibit contains an email from defense counsel regarding

versions of a draft consent protective order governing confidential information and well as a recap

of a meeting during which plaintiff apparently agreed to supplement his discovery production and

further expressed objections to two of defendants' discovery requests. [DE 164-1 at 3-4]. Although

the email reflects that both sides apparently believed further discovery should not be supplied until

they finalized a proposed consent protective order, any agreement between the parties would be

insufficient to stay any deadlines imposed by this Court. 1 See Fed. R. Civ. P. 16(b)(4); Powell

v. Kamireddy, No. 7:13-CV-00267-F, 2015 WL 333015, at *2 (E.D.N.C. Jan. 26, 2015).

Moreover, although plaintiff filed a motion to stay discovery on August 19, 2020, [DE 103],

no stay of discovery was ordered by the Court. Accordingly, all discovery deadlines remained

applicable at the time defendants noticed plaintiffs deposition on November 10, 2020.

       "[T]he Federal Rules do not allow a party to decide unilaterally that they will not attend a

properly noticed deposition." Johnson v. N. Carolina Dep 't ofJust., No. 5:16-CV-00679-FL, 2018

WL 5831997, at *3 (E.D.N.C. Nov. 7, 2018). Rule 30(d) permits a court to impose sanctions on a

party who fails to appear for a deposition that has been properly noticed. Fed. R. Civ. P. 30(d)(2).

Rule 37 further permits a court to impose sanctions,including dismissal, for failure to comply with

discovery obligations,including a party's attendance of a properly noticed deposition. Fed. R. Civ.

P. 37(d)(l)(A); (d)(l)(A)(3); see also Riggins v. Steel Techs., 48 F. App'x 460,462 (4th Cir. 2002).

       Prior to imposing dismissal of an action as a discovery sanction, a court must consider (1)

whether there has been bad faith on the part of the non-complying party, (2) the amount of

prejudice the non-compliance has caused the other party, (3) the need for deterrence of this sort of


1
 To that end, defendants filed their own motion for entry of a standard protective order governing
confidential information. [DE 112].

                                                 5
          Case 5:20-cv-00029-BO Document 186 Filed 07/20/21 Page 5 of 9
non-compliance, and (4) whether less drastic sanctions would be effective. Hillig v. Comm 'r, 916

F.2d 171 , 174 (4th Cir. 1990); see also Carter v. Univ. of W. Virginia Sys., Bd. a/Trustees, 23 F.3d

400 (4th Cir. 1994) ("The legal standard for dismissals under Rule 3 7 is virtually the same as that

for dismissals for fai lure to prosecute under Rule 41.").

       What makes this case somewhat unusual is that plaintiff himself seeks dismissal of this

action, albeit without prejudice. Indeed, plaintiff has attempted to voluntarily dismiss the case as

recently as April 15, 2021 , and continues to request dismissal in his objections to the

recommendations of the magistrate judge. [DE 164 at 7] ("all plaintiff seeks here and now (again)

is Rule 41(a)(2) voluntary dismissal without prejudice"). Thus, the Court need only to consider

whether dismissal of this action with or without prejudice is appropriate. The Court in its discretion

determines that dismissal without prejudice is the appropriate resolution to this case. As discussed

below, the Court affirms the magistrate judge's decision to award fees and costs associated with

the November 10, 2020, deposition. This is a sufficient sanction for plaintiffs unwarranted failure

to appear. Plaintiffs agreement that his case should be dismissed further supports that a sanction

less drastic than dismissal with prejudice is appropriate.

       Accordingly, the Court adopts the portion of the memorandum and recommendation

finding that plaintiff failed to attend his properly noticed deposition. However, the Court rejects

the magistrate judge' s recommendation to grant defendants ' motion to dismiss the complaint with

prejudice as a sanction for failure to comply with discovery or diligently prosecute this action. [DE

134]. The Court will, however, dismiss this action without prejudice in light of plaintiffs repeated

request to do so.




                                                  6
          Case 5:20-cv-00029-BO Document 186 Filed 07/20/21 Page 6 of 9
        B.       Award of fees and costs.

        On review of an order of a magistrate judge, the district court must determine whether the

magistrate's judge' s order is clearly erroneous or contrary to law. Local Civil Rule 72.4(a);

Stonecrest Partners, LLC v. Bank of Hampton Roads, 770 F. Supp. 2d 778, 782 (E.D.N.C. 2011).

"A factual finding is clearly erroneous when [a court is] ' left with the definite and firm conviction

that a mistake has been committed. "' TFWS, Inc. v. Franchot, 572 F.3d 186, 196 (4th Cir. 2009)

(citation omitted). A ruling that is contrary to law is one where "the magistrate judge has

misinterpreted or misapplied applicable law. " Kounelis v. Sherrer, 529 F. Supp. 2d 503 , 518

(D.N.J. 2008).

        Plaintiffs obj ection to Magistrate Judge Jones ' s award of reasonable costs and attorney

fees associated with the November 10, 2020, deposition consists primarily of an argument that

those costs should be "in the negative" because the deposition was conjured and unreasonable.

Plaintiff further argues that defendants should be equitably estopped from received the costs

associated with the deposition plaintiff unilaterally fai led to attend. Plaintiff has failed to

demonstrate that the magistrate judge' s order is contrary to law or is based on clearly erroneous

factual findings. As discussed above, plaintiff does not contest that he received notice of the

November 10, 2020, deposition or that he fai led to seek protection from the Court from having to

attend. Plaintiff has further provided no evidence whi ch would demonstrate that defense counsel

was aware of any conflict in plaintiffs schedule; indeed, defense counsel offered alternative dates

to plaintiff should he have a conflict with November 10.

        The magistrate judge' s order assessing reasonable fees and costs is both contemplated by

the Federal Rules of Civil Procedure and adequately supported by this record. The Court declines

to disturb this decision .



                                                  7
             Case 5:20-cv-00029-BO Document 186 Filed 07/20/21 Page 7 of 9
        C.      Motion for Rule 11 sanctions and Motion for Rule 26(g) sanctions

        In light of the above dismissal of this action without prejudice, the Court determines that

the majority of the remaining motions are moot, including plaintiffs recently filed request for

sanctions under Fed. R. Civ. P. 26(g). Defendants ' motion for Rule 11 sanctions is not, however,

mooted by dismissal of this action. See Cooter & Gell v. Hartmax Corp., 496 U .S. 384, 395 (1990).

Defendants seek sanctions against plaintiff for the filing of a specious notice of voluntary dismissal

pursuant to Rule 41(a)(l)(A)(i). [DE 156].

        Federal Rule of Civil Procedure 1 l(c) provides that sanctions are appropriate if a party

violates Rule 1 l(b). Rule 1 l(b) provides that, by submitting documents to the Court, a party

certifies that, to the best of his knowledge, (1) they are not submitted for an improper purpose; (2)

the claims, defenses, and other legal contentions are warranted by existing law or a nonfrivolous

argument for extending the law; (3) the factua l contentions have evidentiary support; and (4) the

denials of factual contentions are warranted on the evidence. Fed. R. Civ. P. 1 l(b). "Motions for

sanctions are to be filed sparingly." Thomas v. Treasury Mgmt. Ass 'n. , Inc., 158 F.R.D. 364, 366

(D. Md . 1994). Whether to impose sanctions for conduct which violates Rule 11 is within the

discretion of the court. Id. at 369.

        Despite there being no basis for plaintiffs attempt to unilaterally dismiss his complaint

without prejudice in April 2021 after defendants had answered his complaint, the Court in its

discretion declines to impose sanctions for plaintiffs conduct. The Court has already determined

that dismissal of this action without prejudice is appropriate, and accordingly determines that no

additional sanction is necessary under the facts and circumstances presented here.




                                                  8

          Case 5:20-cv-00029-BO Document 186 Filed 07/20/21 Page 8 of 9
                                        CONCLUSION

         The Memorandum and Recommendation entered by Magistrate Judge Jones is ADOPTED

IN PART and REJECTED IN PART. On plaintiffs request, his complaint is hereby DISMISSED

WITHOUT PREJUDICE.

         The Court AFFIRMS Magistrate Judge Jones ' order awarding reasonable fees and costs

associated with the November 10, 2020, deposition to defendants. The clerk is DIRECTED to refer

defendants' motion for attorney fees and costs [DE 169] to Magistrate Judge Jones for entry of an

order.

         Defendants ' motion for sanctions under Fed. R. Civ. P. 11 [DE 165] is DENIED. The

remainder of the motions pending in the case are DENIED AS MOOT. The clerk is DIRECTED

to close this case. The Court retains jurisdiction over the matter for entry of an order by the

magistrate judge of the amount of attorney fees and costs awarded.



SO ORDERED, this     l_1_ day of July, 2021.



                                           ~~Ev,/J~
                                               UNITED STA TES DISTRICT JUDGE




                                                 9
          Case 5:20-cv-00029-BO Document 186 Filed 07/20/21 Page 9 of 9
